 

 

 

Case 1:20-cv-06505-CM Document 2 Filed 08/13/20 Page 1 of 14

Pro Se [4 (Rev. 12/16) Complaint for Vielation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

for the

- Southern District of New York —

MR. BRANDON GRIFFITH

Plaintiffs)
(Hrite the full rane of edoh plaintif who is filing this complaint.
ifthe names of all the plaintiffs cannot fit in the space above,
please write ‘see attached” in the space and attach an additional

page with the full ligt of names.)

Clarkstown Policé Dept.,
P.O. Padpenmeyer Badge #508,
AMKC BIKERS ISLAND,

Deputy Warden Foo, Harts Island
Dr. Jane Doe

John Doe ’ Set Defendant(s)

(Herite the full name of each defendant wha is being sued. If the
names of all the defendants cannot fit in the space above, please
write "see attached” in the space and aftach an additional page
with the full list afnames. Do mot include addresses here}

 

Case No.

 

(io be filled in by the Clerk's Office)

[p)/ECEIVE
LN wus 132000

L J
PRO SE OFFICE

‘

  
 

 

Ne ee eee ee eee ee te ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

Federal Rules of Civil Procedure 5,2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should wor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth: a minor’s initials; and the last four digits of a financial account number. ,

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.

NOTICE

 

 

Page Lof 11

 
Case 1:20-cv-06505-CM Document 2 Filed 08/13/20 Page 2 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

I. The Parties to This Compiaint

A.

The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additiona! pages if

needed.
Name
AU other names by which
you have been known: ,
ID Number

Current Institutien
Address

The Defendant(s)

Mr. Brandon Griffith

 

 

#18-B-2559

 

Auburn Correctional Facility

 

P.O. Box 618

 

Auburn

N.Y. 13024

 

City

State

Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title /ifkrown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both, Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (fknown)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title ff known)
Shield Number
Employer
Address

Clarkstown Poliice Department

 

 

 

Clarkstown Police Department

 

20 Maple Avenue

 

New City
City

[ x] Individual capacity

N.Y. 10956

State

kk | Official capacity

P.O. PAPENMEYER
POLICE OFFICER

508

Zip Code

 

Clarkstown police department

 

20 Maple Avenue

 

New City
City

[x | Individual capacity

N.Y. 10956

State

[ x] Official capacity

Zip Code

Page 20f Ih
 

Case 1:20-cv-06505-CM Document 2 Filed 08/13/20 Page 3 of 14

Pro Se t4 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

Uf.

Defendant No. 3

 

 

 

 

 

 

Name John Doe
Job or Title (if tnown) Sgt .
Shield Number ;
Employer Caarkstown Police Depazrtment
Address 20 Maple Avenue
New City N.Y. 10956
Cin State Zip Code

[ x} Individual capacity [x | Official capacity

Defendant No. 4
Name
Job or Title (if known)
Shield Number

AMKC Harts Island

 

 

 

 

 

 

Employer N.Y.€. Department of Corrections
Address 18-18 Hazen Street
Fast Elmhurst N.Y. 11370
City State Zip Code

[| Individual capacity [*] Official capac ity
(See attached sheet for additional defendants)
Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of |
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain |
constitutional rights. |

|

A. Are you bringing suit against (check afl that apply):
| Federal officials (a Bivens claim)

Fx! State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local offictals?

False arrest, illegal strip frisk (4th Amend.) fatsex confinement, an
8th Amend Violations , 4th Amend. and 14th Amend. violations.

Cc, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal]
officials?

Page 3of 11
 

Case 1:20-cv-06505-CM Document 2 Filed 08/13/20 Page 4 of 14

I. Parties to complaint
Be The defendants
Name: Deputy Warden Foo

(Defendant No. 5)

Employer: N.Y.C. Department of Corrections

Address: 18-18 Hazen Street
East Elmhurst, N.Y. 11370

Defendant No. 6

Name: Dr. Jane Doe

Employer: N.Y.C. Department of Corrections

Address: 18-18 Hazen Street
East Elmhurst, N.Y. 11370

 

 
Case 1:20-cv-06505-CM Document 2 Filed 08/13/20 Page 5 of 14

Pro Se 14 (Rey, 12/16) Complaint for Violation of Civil Rights (Prisoner)

III.

TV.

 

 

D. —_—_— Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia,’
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.
Defendants P.Q. Papenmeyer and Sgt. John Doe acting in their offici
and individual capacity under color of state law violated petitioner
4th, 8th and 14th Amendment rights; as well as the Clarkstown Police
Department. Defendants Deputy Warden Foo and Dr. Jane Doe acting und
color of state law violated petitioner's rights when with malice and
deliberate indifference failed to privide adequate medical attentio

4

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (cheek all that apply}:

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

LILI ed U0

Other (explain)

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

West Nyack, New York outside of a gas station. As well as at the
Clarkstown Police Department on May 9, 2018, located in New City,
N.¥. 10956 and lastly at the N.Y.C. Department of Corrections at
the AMKCG Harts Island, located at East Elmhurst, N.Y.

al
's

er

Nhe

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

Rikers Island AMKG C-71 on May 31, 2018

 

Page 4 of

YW

 

 
 

Case 1:20-cv-06505-CM Document 2 Filed 08/13/20 Page 6 of 14

Pro Se 14 (Rey. 12/16) Complaint for Viotation of Civil Rights (Prisoner)

Vi

C. What date and approximate time did the events giving rise to your claim(s) occur?

May 19, 2018, May 31, 2018 approximately 6 a.m. to 10:30 a.m.

 

D. What are the facts underlying your claim(s}? (Wor example: What happened to your Who did what?
Was anyone else involved? Who else saw what happened?)

I was falsely arrested and subjected to illegal strip frisk, after
calling emergency services for a person I was with became unresponsive.
Yet, I was placed under arrest because the woman who needed medical
help had taken a relatives car withut permission. The oféicers involved were
P.O. Pa yere and Sgt. John Doe, and Clarkstown POlice Deept., and

_, veputy Foo and Dr. Jane Doe of Rikers Island, are responsible for. *°
failing to provide adequate medical attention when I suffered a. mental
breakdown rasulting in my committing suicide twice while in the care of
the N.Y.C. Depattment of Corrections at Rikers Island.

 

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

I suffered a mental breakdown (crists) and needed hospitalization.

As a result of the false arrest and degrading strip frisk I was

Subjected to and then to be placed in Rikers Island. Once I had a

ment at preakdown, mental health staff should have placed me on observation
an lan t.

 

Relief

State briefly what you want the court to do for you. Make no legal arguments, Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims.

Award both compensatory and punitive damages for false arrest, illegal

ees frisk, denial of adequate medical treatment for my mental break-
own .

 

Page Sof 11
 

 

Pro Se 14 (Rey, 12/16) Complaint for Violation of Civil Rights {Prisoner}

VIL

Case 1:20-cv-06505-CM Document 2 Filed 08/13/20 Page 7 of 14

 

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

| x! Yes
[| No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Rikers Esland -AMKC C-/71

Harts Island

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

[x] Yes
[_x| No

[| Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[| Yes
[x] No

[_] Do not know

If yes, which claim(s)?

 

Page 6of 11

 

 

 
Case 1:20-cv-06505-CM Document 2. Filed 08/13/20 Page 8 of 14

Pro Se 14 (Rey. [2/16} Complaint for Violation of Civil Rights (Prisoner}

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose

conceming the facts relating to this complaint?

[| Yes
[x Neo

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or

other correctional facility?

[_] Yes
[ x! No

BE. If you did file a grievance:

1. Where did you file the grievance?

 

ho

What did you claim in your grievance?

 

3. What was the result, if any?

 

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Deseribe all efforts to appeal to the highest level of the grievance process.)

 

Page 7 of 11

 

 
 

 

Pro Se {4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Case 1:20-cv-06505-CM Document 2 Filed 08/13/20 Page 9 of 14

 

 

 

F. [f you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

According to N.Y.C. Department of Corrections, the claim of false
arrest, illegal confinement and Strip frisks as a result of illegal arrest
are non-grievable issues. As for mental he&lth and my break down,

I was toid that I can not grievance mental health through the N.Y.C.
Department of Corrections.

 

2. If you did not file a grievance but you did inform officials of your claim, state who you informed,

when and how, and their response, if any:

Yes, LI initially complained to the Sgt. of The Clarkstown
Police Department, about the illegal arrest and of my mental history.
I was told to "shut the fuck up you N......!" And just laughed.
At Rikers Islaznd I told correctional Staff I have mental problems and
also informed the intake nurse that I could not be in general population
due to my mental history. Nothing was done to help me.

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

Vill Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

danger of serious physical injury.” 28 U.S.C. § 1915{g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[ ] Yes
[x | No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible,

 

Page 8 of 11]
 

 

Case 1:20-cv-06505-CM Document 2 Filed 08/13/20 Page 10 of 14

Pro Se [4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits m state or federal court dealing with the same facts involved in this
action?

[ Yes
[ xl No

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Piaintiff(s)

 

Defendant(s)

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

Docket or index number

laa

 

4, Name of Judge assigned to your case

 

5, Approximate date of filing lawsuit

 

6. Is the case still pending?

[ ] Yes
[] No

If no, give the approximate date of disposition.

 

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

c. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9of 11

 
 

Pro Se J4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Case 1:20-cv-06505-CM Document 2 Filed 08/13/20 Page 11 of 14

 

 

a Yes
[ x| No

D, If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. ({fthere is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

bo

La

7.

Parties to the previous lawsuit
Plaintiffis)

 

Defendant(s)

 

Court ff federal court, name the district; if state court, name the county and State}

 

Docket or index number

 

Name of Judge assigned to your case

 

Approximate date of filing lawsuit

 

fs the case still pending?

[| Yes
[| No

lf no, give the approximate date of disposition

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered

in your favor? Was the case appealed?)

 

Page 10 of 11

 

 
 

Case 1:20-cv-06505-CM Document 2 Filed 08/13/20 Page 12 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

TX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, I understand that my failure to keep a current acldress on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: August 6, 2020

 

Signature of Plaintiff

 

Printed Name of Plaintiff Brandon Griffith
Prison Identification # 18B2559

Prison Address Auburn Correctional Facility.

Auburn N.Y?

City State

B. For Attorneys

Date of signing: -

 

Signature of Attorney

P.O. Box 618

13024
Zip Code

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

 

Address

 

 

City State

Telephone Number

Zip Cade

 

E-mail Address

 

Page ll of 11
TERE EEE

Case 1:20-cv-06505-CM Document 2 Filed 08/13/20 Page 13 of 14

Mr. Brandon Griffith
#18-B-2559
Auburn Correctional Facility
135 State Street
P.O. Box 618
Auburn, New York 13024

August 6, 2020

Clerk of Court

United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New york City, N.Y. 10007-1312

Re: Griffith v. Papenmeyer et. al.

Dear Clerk of Court:

Greetings. I am an inmated incarcerated at the above listed
facility and location. Please find enclosed for filing with the

Court a complaint for a violation of my civil rights pursuant to
42 U.S.C. §1983.

I would appreciate it very much if you can file and docket my
complaint with the appropriate Judge, that handles this type of
litigation.

I anticipate being released from state custody within the
hext week or so. I will notify this court of my new address once
[ am placed on parole. Thanking you in advance for your time,
assistance and consideration in this matter. Take care and be
safe during these troubling times.

Sincerely yours,

Me Po/->—_—”
Mr. Brandon Griffith
Petitioner Pro Se

 

 

ec: file

Enc. 42 U.S.C. §1983 Complaint
In Forma Pauperis Papers
 

eT P prep TT TET ETT TPG

|
Meee “WERK EEE 2
#18-8-2559
AUBURN CORRECTIONAL FACILITY ©
135 STATE STREET
P.O. BOX 618
AUBURN, NEW YORK 13024

 

TO: CLERK OF COURT
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
DANIEL PATRICK MOYNIHAN U.S. COURTHOUSE

500 PEARL STREET
NEW YORK CITY, NEW YORK 10007-1312

MeECEIVE
worse |

PRO SE OFFICE

 

t
a
a
oO
t
a
o
o
oO
Oo
oO
N
—
o
a
—
oO
oO
Oo
2
uw
N
_
Cc
oO
E
aD
oO
oO
a
=
9
LO
©
LO
©
oO
>
2
©
N
a
o
n
©
O

LEGAL MAIL

UWI anus

 
